Citation Nr: 1000894	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-24 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus with neuropathy, to include as residual of Agent 
Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 
1962 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, in part, denied service connection 
for type 2 diabetes mellitus.  

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes 
mellitus.

2.  There is no competent medical evidence of a diagnosis of 
diabetes mellitus during service or within the first year 
after the Veteran separated from active service.

3.  There is no competent medical evidence linking the type 2 
diabetes mellitus to active service.

4.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era; service department records 
do not confirm that he set foot on the landmass of Vietnam.

5.  The Veteran is not presumed to have been exposed to Agent 
Orange during service.


CONCLUSION OF LAW

The criteria for service connection for type 2 diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The Veteran was not specifically provided notification of the 
laws regarding degrees of disability and effective dates.  He 
is not prejudiced by this lack of notice as service 
connection is not being granted.  Moreover, at the November 
2009 hearing, he specifically waived any error in the content 
or timing of the required notice.  

VA has obtained service personnel records, service treatment 
records, private medical records, VA treatment records, 
assisted the appellant in obtaining evidence, and afforded 
him the opportunity to present hearing testimony, statements 
and evidence.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the appellant's claims file and he has not contended 
otherwise.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran has not been provided a VA examination in order 
to determine whether his diabetes mellitus is related to his 
military service.  Nevertheless, none is required.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  While there 
is a current diagnosis of diabetes mellitus, there is no 
medical evidence of record showing that the Veteran had a 
diagnosis of diabetes mellitus during service or that the 
claimed disability may be related to any event in service.  
The evidence related to the Veteran's claimed visitation to 
Vietnam is not medical in nature, and no examination is 
required.  Additionally, there is no outstanding evidence to 
be obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  



In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).


Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service. 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008). This is commonly referred to as 
presumptive service connection.

The Veteran has a current diagnosis of type 2 diabetes 
mellitus.  VA treatment records dating from 2003 confirm this 
diagnosis.  There is no evidence that the Veteran had 
diabetes mellitus during active service or within a year of 
separation from service.  Service treatment records do not 
show that the Veteran was diagnosed with diabetes mellitus 
during active service and he has never claimed that he was so 
diagnosed.  

The Veteran specifically claims that he has type 2 diabetes 
mellitus as a result of exposure to Agent Orange during 
service.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for type 
2 diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).

If the rebuttable presumption provisions are not satisfied, 
then the veteran's claim shall fail. 338 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d). 

Notwithstanding, a veteran may establish service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The court has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. §  1116(f) (West 2002).  
Service in the Republic of Vietnam requires service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

The key difficulty with the Veteran's claim is establishing 
that he actually served on the landmass of Vietnam.  The 
Veteran's discharge papers, DD 214, show that he served as an 
officer in the Navy from August 1962 to August 1966.  He 
served as 5-inch gun battery officer aboard the aircraft 
carrier USS INDEPENDENCE (CVA-62).  He was awarded the 
Vietnam Service Medal.  

The DD 214 and other service personnel records do not show 
that the Veteran was an aviator or in a flight status.  
Rather, they show he was generally trained in weapons and 
munitions handling, including the handling of airborne 
Nuclear Weapons.  A January 1966 letter indicates that the 
Veteran was entitled to hostile fire pay for the dates of 4, 
5, and 8 November 1965, but does not indicate the specific 
reasons.  

A ship's history of the USS INDEPENDENCE is of record.  It 
indicates that the ship deployed to the waters of the South 
China Sea in support of Vietnam operations from June to 
November 1965.  The unit was awarded the Navy Unit 
Commendation for this period of service, and this award is 
noted on the Veteran's DD 214.  The ship's history indicates 
that the carrier's Air Wing conducted attack operations 
primarily against forces physically located in North Vietnam.  
The ship returned to the United States in December 1965.  The 
Navy provided additional information, which was received by 
the RO in April 2004.  This evidence reveals that the USS 
INDEPENDENCE did not make a port visit to Vietnam during the 
time that the Veteran served aboard.  

The Veteran has made two assertions with respect to Agent 
Orange exposure.  First, he claims that airplanes returned 
aboard the carrier contaminated with Agent Orange and that he 
came into contact with these planes in his duties of handling  
nuclear weapons (emphasis supplied) to be loaded.  First, 
there is absolutely no evidence to indicate that the ship's 
aircraft delivered Agent Orange or that such aircraft came in 
contact with Agent Orange during their operations and direct 
causation is not shown.  Second, there is absolutely no 
evidence that Navy aircraft ever carried nuclear weapons on 
operational missions over Vietnam.  His assertion regarding 
his contact with contaminated aircraft does not meet the 
criteria of service on the landmass of Vietnam to trigger the 
presumption that the Veteran was exposed to Agent Orange.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran's second, and primary, assertion is that he 
actually left the ship and set foot on the landmass of 
Vietnam.  In his February 2005 Notice of Disagreement he 
claimed that he made "day trips" from the carrier to 
Vietnam aboard S2F aircraft, without formal orders.  In a 
March 2005 written statement, he further stated that he 
"took two or three trips on the S2Fs into Vietnam.  These 
were casual day trip like flights for a kind of R&R for which 
there were no official orders, just a quick get away for a 
morning or afternoon to pick up or drop off some stuff."  

In November 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veteran's Law Judge.  He 
testified that the ship's S2F aircraft frequently made supply 
runs into Vietnam.  He further testified that he accompanied 
a pilot on such a supply run to Vietnam because he wanted to 
experience a "CAT shot" (a catapulted aircraft launch from 
the carrier).  In his March 2005 statement he had indicated 
he went for R&R (rest and relaxation) but in his testimony he 
stated that he spent only a few hours at the airport in Da 
Nang, Vietnam, doing nothing, and then returned to the 
carrier.  He indicated that he sat in the front seat of the 
aircraft next to the pilot, in the position normally manned 
by the co-pilot in the two-pilot aircraft.  He further stated 
that he thought he made one or two of these flights (in his 
earlier written statement he indicated he made two or three 
such trips) but he couldn't remember how many.  He described 
the carrier take off as exhilarating, but the landing as 
uneventful.  He could not accurately describe the interior of 
the aircraft involved nor did he recall any pre-flight checks 
despite his claim to have been in the co-pilot's seat 

The Board finds the Veteran's assertions of taking a carrier 
based flight to Vietnam not credible.  While many years have 
passed, the Board finds it inherently incredible that the 
Veteran does not know whether he made one, two or three CAT 
shots and traps (an arrested carrier landing) as the 
experience of both are memorable experiences for trained Navy 
pilots, let alone for someone who did not routinely engage in 
such activity.  The evidence of record, in the form of 
service personnel records and service treatment records, also 
does not support these assertions.  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony 
and affidavits submitted on behalf of the veteran."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   
Based on his prior inconsistent written statements, and his 
testimony and his demeanor at the hearing, the Board simply 
does not believe that the Veteran ever flew into Vietnam as 
he claims.

The evidence is against the claim for service connection for 
diabetes mellitus.  There is no evidence of diabetes mellitus 
during service, and no medical evidence linking the current 
diabetes mellitus to service, so service connection is not 
warranted on a direct basis.  There is no evidence that the 
Veteran's diabetes mellitus manifested within a year of his 
separation from service so service connection on a 
presumptive basis is also not warranted.  Finally, the 
Veteran did not serve on the landmass of Vietnam.  He is not 
presumed to have been exposed to Agent Orange during service, 
and his statements and testimony to that effect lack 
credibility.  Accordingly, service connection on the 
presumptive basis of exposure to Agent Orange is also not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus on all bases, to 
include as residual of Agent Orange exposure in service; 
there is no doubt to be resolved; and service connection is 
not warranted.  






ORDER

Service connection for type 2 diabetes mellitus with 
neuropathy, to include as residual of Agent Orange exposure 
in service, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


